Citation Nr: 0333145	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from January to November 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Thereafter, the veteran relocated from 
Magnolia, Texas, to Conroe, Texas, and his claims file was 
transferred to the RO in Houston, Texas.  

Although the May 2000 and January 2002 rating decisions, as 
well as the January 2002 Statement of the Case and the August 
2002 Supplemental Statement of the Case, reflect that the RO 
considered the issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine on the merits, 
the Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been received to reopen the 
claim of service connection for degenerative disc disease of 
the lumbar spine.


FINDINGS OF FACT

1.  Entitlement to service connection for herniated nucleus 
pulposus with arthritis of the lumbar spine was denied by the 
RO in April 1998; the veteran did not initiate an appeal from 
this determination.

2.  Evidence received since the April 1998 rating decision is 
either cumulative, redundant, or supports the denial of this 
claim and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for degenerative disc disease, lumbar 
spine. 


CONCLUSIONS OF LAW

1.  The RO's April 1998 decision denying the claim for 
service connection for herniated nucleus pulposus with 
arthritis of the lumbar spine is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  The evidence received since the April 1998 decision of 
the RO which denied service connection for herniated nucleus 
pulposus with arthritis of the lumbar spine is not new and 
material, and that claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA include a new definition of new and 
material evidence.  That provision, however, applies only to 
petitions to reopen filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.

In correspondence dated in July 2001, the RO notified the 
appellant and his accredited representative of the evidence 
necessary to substantiate his claim of entitlement to service 
connection for degenerative disc disease, lumbar spine, with 
identification of the parties responsible for obtaining 
pertinent evidence.  In response to this letter, the veteran 
submitted duplicate copies of service, VA, and private 
medical records.  He further reported that additional records 
would be available from the VA Medical Centers in Waco and 
Houston.  VA outpatient treatment records have been obtained, 
and no additional evidence that has not already been obtained 
has been identified with respect to this claim.  Moreover, 
the case was not transferred to the Board for adjudication 
until more than two years after the July 2001 letter was 
mailed and the rating decision appealed from was promulgated.  
Thus, although it appears that the RO initially applied the 
regulation that has been invalidated by the Federal Circuit, 
the appellant was provided more than the one-year time period 
required by VCAA to respond.  As the appellant has been kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure, and was given adequate time to 
respond, there is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d (Fed. Cir. 
2003).

Analysis

The record reflects that the claim of service connection for 
herniated nucleus pulposus with arthritis of the lumbar spine 
was originally denied in an April 1998 rating decision.  The 
back claim was denied on the basis that the service medical 
records are negative for diagnosis, treatment, or other 
findings of back impairment and arthritis was not manifested 
to a compensable degree within one year of service.  The 
appellant was furnished notice of this determination in May 
1998; however, he did not file a timely notice of 
disagreement and the April 1998 rating decision became final.  
38 U.S.C.A. § 7105(c).  

Nevertheless, a claim which is the subject of a prior final 
determination will be reopened and the prior disposition 
reviewed if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  Although the May 2000 and 
January 2002 rating decisions as well as the January 2002 
Statement of the Case and the August 2002 Supplemental 
Statement of the Case reflect that the RO considered the 
issue of entitlement to service connection for degenerative 
disc disease of the lumbar spine on the merits and, thus, 
determined that new and material evidence was received to 
reopen this claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date (January 2000), 
the earlier version of the law remains applicable in this 
case.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge; however, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

At the time of the April 1998 rating decision, the evidence 
consisted of service, VA, and private treatment records which 
reflected treatment for back complaints.  The evidence also 
included copies of articles from numerous publications 
regarding various medical and political issues, including 
back disorders.  The veteran's service medical records 
revealed that he had been involved in a motorcycle accident 
prior to enlistment and another motorcycle accident during 
service.  These records were silent with respect to 
complaints of or treatment for back complaints.  Similarly, 
the veteran's post-service treatment records are negative for 
back complaints or treatment until August 1992.  Subsequent 
postservice private and VA medical records reflect continued 
treatment for recurrent back complaints. 

The evidence added to the claims file since April 1998 rating 
decision include duplicates of service, VA, and private 
medical records as well as the magazine and newspaper 
articles which had been previously submitted.  In addition, 
VA outpatient treatment records, dated from February 2000 to 
January 2002, include reports of treatment for back 
impairment.  These treatment records are new in that they 
were not previously of record.  They do not, however, bear 
directly and substantially upon the specific matter under 
consideration, the nexus between the veteran's current lumbar 
spine impairment and his period of military service.  These 
treatment records document current back complaints; however, 
they are silent with respect to the veteran's period of 
military service or any back impairment and treatment during 
such service.  Accordingly, this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, the Board concludes 
that the evidence submitted subsequent to the April 1998 
rating decision is not "new and material" as contemplated 
by 38 C.F.R. § 3.156(a), and the veteran's application to 
reopen his claim of entitlement to service connection 
degenerative disc disease of the lumbar spine must be denied.

The veteran's current contentions with regard to his in-
service back injury are essentially duplicative of those of 
record and considered by the RO in connection with the April 
1998 rating decision.  The Board notes that to the extent 
that any of the veteran's statements may be interpreted as 
attempting to show a link to service, lay assertions of 
medical causation cannot serve as a predicate to reopen the 
veteran's claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In sum, the pertinent question is whether a lumbar spine 
disability was incurred as a result of the veteran's period 
of military service.  For reasons set forth above, the 
various items of evidence received since April 1998 either 
reiterate contentions advanced at that time or do not address 
the question of a causal connection to service.  As such, the 
Board finds that none of the newly received evidence, either 
by itself or in connection with evidence already of record, 
is so significant that it must be considered to fairly 
adjudicate the merits of the veteran's claim.  In other 
words, new and material evidence has not been received and 
the veteran's claim has not been reopened.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine.  The appeal is denied.





_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



